Citation Nr: 1443697	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-23 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD.

4.  Entitlement to an evaluation in excess of 10 percent for plantar warts with callus formation of the right foot.

5.  Entitlement to an evaluation in excess of 10 percent for plantar warts of the left foot.

6.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1974 to July 1973 and from October 1974 to October 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The record reveals that entitlement to service connection for PTSD which was denied in a February 1997 rating decision, a July 1997 rating decision and a April 1998 Board decision and a March 2008 rating decision, all of which are final.  The Veteran filed a claim for service connection for PTSD in September 2011, which forms the basis of the present claim.  In Boggs v. Peake, 520 F.3d 1335 (Fed. Cir. 2008), the U.S. Court of Appeals held that the "factual basis" of a claim for purposes of 38 U.S.C.A. § 7104(b) is the veteran's disease or injury rather than the symptoms of the veteran's disease or injury.  In addition, a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury.  Id.  Thus, because § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.  Id.

The Veteran's claim for entitlement to service connection for PTSD has been characterized broadly because the Veteran has other psychiatric diagnosis of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board finds that, as PTSD is manifested by symptoms distinct from that of psychiatric disabilities other than PTSD, and distinct VA regulations are applicable for a claim for service connection for PTSD, the claim for service connection for acquired psychiatric disorder, other than PTSD must be considered without regard to finality of the prior rating decision and the Board decision noted above.  Additionally, in a January 1998 application for benefits, the Veteran claimed entitlement to service connection for depression; however, as the claim was not specifically addressed in subsequent adjudication; and, as per Clemons, the Board has interpreted the PTSD claim broadly, this issue is not referred below but is addressed as part of the claim for an acquired psychiatric disorder, other than PTSD.  Additionally, the issue of entitlement to service connection for PTSD, is appropriately characterized as a claim to reopen because entitlement to service connection for PTSD was previously denied, as discussed above, and the claim of entitlement to service connection for acquired psychiatric disorder, other than PTSD, is characterized as such.  

In his March 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington D. C.  A May 2014 letter notified the Veteran that the hearing had been scheduled in July 2014.  In a June 2014 statement the Veteran indicated that he may not be able to be in Washington D.C.  The Veteran did not report for the hearing.  Therefore, the Veteran's hearing request is deemed to be withdrawn and the Board may proceed to adjudicate this appeal.

The issues of retroactive payments for non service connection pension was has been raised by the record, in an April 1999 statement, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for migraines, has been raised by the record, in an January 1998 application for benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for an acquired psychiatric disability to include the reopened claim of PTSD, entitlement to an evaluation in excess of 10 percent for plantar warts with callus formation of the right foot, entitlement to an evaluation in excess of 10 percent for plantar warts of the left foot and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 2008 rating decision denied a claim to reopen a claim of entitlement to service connection for PTSD, and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the final March 2008 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision, which denied a claim to reopen a claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for PTSD, has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for PTSD.  This award represents a grant of this specific issue on appeal, although the merits the claim will be addressed further in the remand section.  Therefore, VA's duty to notify or assist is rendered moot. 

The Veteran originally submitted an application for entitlement for service connection for PTSD in an October 1996 application for benefits.  In a February 1997 rating decision, the RO denied the claim.  The Veteran appealed the February 1997 rating decision.  The RO again denied the claim in a July 1997 rating decision; however, the Veteran's original appeal was properly continued.  An April 1999 Board decision denied the Veteran's PTSD claim and the Veteran did not appeal such in a timely manner, thus the decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §20.1100 (1998); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).

In May 2007, the Veteran submitted a claim to reopen entitlement to service connection for PTSD.  The claim was denied in a March 2008 rating decision, notice of which, with the Veteran's appellate rights, was issued later that same month.  The Veteran did not appeal the March 2008 rating decision in a timely manner, and no new and material evidence was received within the appeal period.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In September 2011, the Veteran submitted a claim to reopen service connection for PTSD.  The Veteran's claim for entitlement to service connection for PTSD was denied in the October 2011 rating decision and forms the basis of the present appeal.

The Board must determine whether new and material evidence has been received before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the March 2008 rating decision, which denied the claim to reopen entitlement to PTSD, the evidence of record included prior rating decisions, a March 2008 VA memorandum with a formal finding of a lack of information required to corroborate stressors associated with a claim for PTSD, and statements from the Veteran.

New evidence added to the record since the March 2008 rating decision, consists of an August 2011 application for benefits, additional statements from the Veteran and additional VA treatment records including April 2011, June 2011 and August 2011 indicating a diagnosis of PTSD.  

The Board finds that this evidence is new, particularly the April 2011, June 2011 and August 2011 VA treatment records, because such were not previously before VA decision makers.  The April 2011, June 2011 and August 2011 VA treatment records are also material because the evidence suggests that the Veteran has diagnosis of PTSD, which not previously of record.  The April 2011 VA treatment record noted, as part of an assessment plan for PTSD and anxiety, the Veteran would see a psychologist at a VA facility.  The June 2011 VA treatment record noted the diagnosis or condition being treated was PTSD and the plan was referral to the non-combat related PTSD group and to anger management.  An August 2011 VA questionnaire indicated the existence of non-military related PTSD.  The RO denied the claim, in the March 2008 rating decision, stating in part, there was no evidence submitted showing PTSD had been diagnosed.  As indicated in the identified VA treatment records, there is now an indication that Veteran has a diagnosis of PTSD.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4) (2013), with respect the claim.  Accordingly, the claim of entitlement to service connection for PTSD, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying merit of the claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD, is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran was afforded skin and foot examinations in December 2013 with respect to his increased rating claims for plantar warts with callus formation of the right foot and for plantar warts of the left foot.  However, the December 2103 VA examiner did not review the claims file, and although the VA examiner conducted a thorough examination, the Board notes that there is a significant amount of medical evidence associated with the claims file that is relevant to the rating criteria.  As such, the December 2013 VA examination reports are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, another VA examination is warranted for plantar warts with callus formation of the right foot and for plantar warts of the left foot.

The Veteran has not yet been afforded a VA examination in connection with his recent psychiatric claim.  As noted above, VA treatment records indicated a diagnosis of PTSD.  Additionally, a September 2010 VA treatment record noted mood disorder, among other medical problems and an April 2011 VA treatment record noted anxiety.  Most recently an October 2013 VA treatment record diagnosed psychotic disorder, not otherwise specified (NOS).  A November 2013 VA treatment record provided tentative diagnoses of unspecific schizophrenia spectrum, and other psychotic disorder.  The Veteran, in various statements reported that that he experienced psychiatric problems based on his service experience. Specifically in a September 2011 statement in support of claim for service connection for PTSD, the Veteran described a motor vehicle accident, in which he was driving, which occurred during service.  Additionally, in this statement and in an October 2010 VA treatment record, the Veteran described blackouts or lapses in his memory during service.  In November 1997 testimony, the Veteran reported racism during service, that he was on edge during service in Korea due to the threat of war and that he had conflict with superiors.  The Veteran is competent to testify to his experiences and symptomatology capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In light of the above, the Board finds that a VA examination is required to ascertain whether any psychiatric disorder is related to active service. 

As the Veteran's claim is being remanded for further development, the Veteran should be provided another opportunity to describe any in-service stressors.  All identified stressors should be attempted to be verified.  

The Veteran's claim of entitlement to a TDIU is subject to the ratings for any assigned service-connected disabilities.  The Veteran currently is service-connected plantar warts with callus formation of the right foot and for plantar warts of the left foot, remanded herein.  The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with these claims and may only be considered when the development is completed with respect to these claims.  Accordingly, they must be considered together, and thus a decision by the Board on the Veteran's claim of entitlement to a TDIU would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Finally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the VA Northern California Health Care System in December 2013.  Additionally, the January 2014 supplemental statement of the case stated that Palo Alto VA Medical Center (VAMC) records, dated from July 2011 to October 2011, were considered.  The claims file does not contain VA Palo Alto Health Care System records.  Thus, on remand, VA treatment records, from the VA Palo Alto Health Care System, to include all associated outpatient clinics, dated from July 2011 to October 2011, and updated VA treatment records from the Northern California Health Care System, to include all associate outpatient clinics, since December 2013, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from VA Palo Alto Health Care System, to include all associated outpatient clinics, dated from July 2011 to October 2011, and updated VA treatment records from the Northern California Health Care System, to include all associate outpatient clinics, since December 2013, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors, to include motor vehicle accident, in which he was driving during service, blackouts or lapses in his memory during service, incidents of racism during service, that he was on edge during service in Korea due to the threat of war and conflict with superiors.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incidents, or who can confirm his proximity to them.  Further advise the Veteran that this information is necessary to obtain supportive evidence of the alleged stressor events, and that he must be as specific as possible, because without such details an adequate search for verifying information may not be able to be conducted. 

3.  Initiate a request through the Personnel Information Exchange System, with the appropriate code, to attempt to obtain to verify the Veteran's reported stressors.  The request and response thereto must be documented of record.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  Provide a copy of this remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner must address the following: 

a.  Does the Veteran have a diagnosis of PTSD? 

b.  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to a verified in-service stressor. 

c.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disorder demonstrated proximate to or during the pendency of the claim, even if currently resolved, (to include, but not limited to, anxiety, mood disorder, psychotic disorder, NOS) had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service. 

In providing the above opinion regarding whether any psychiatric disorder is related to active service, address the Veteran's assertions to include motor vehicle accident, in which he was driving during service, blackouts or lapses in his memory during service, incidents of racism during service, that he was on edge during service in Korea due to the threat of war and conflict with superiors. 

Provide a complete rationale for any opinion provided.

5.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected plantar warts with callus formation of the right foot and for plantar warts of the left foot.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The examiner must provide a complete rationale for any opinion expressed.

6.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

7.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal including entitlement to TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


